          Case 2:17-cv-00753-RFB-NJK Document 67 Filed 07/23/21 Page 1 of 3




1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Martin L. Novillo
     Assistant Federal Public Defender
4    Virginia State Bar No. 76997
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Martin_Novillo@fd.org
7

8    *Attorney for Petitioner Clifford McClain

9

10
                          U NITED S TATES D ISTRICT C OURT
11                              D ISTRICT OF N EVADA
12   Clifford McClain,

13               Petitioner,                     Case No. 2:17-cv-00753-RFB-NJK

14         v.
                                                 Unopposed Motion for an
15   Brian Williams, Warden, et al.,             Extension of Time in which to file
                                                 Opposition to Motion to Dismiss
16               Respondents.
                                                 (Fourth request)
17

18

19

20

21

22

23

24

25

26

27
           Case 2:17-cv-00753-RFB-NJK Document 67 Filed 07/23/21 Page 2 of 3




1          Petitioner Clifford McClain (“Mr. McClain”) moves for an extension of time of
2    two (2) days, up to and including Friday July 23, 2021, to file an opposition to
3    Respondents’ motion to dismiss. Respondents do not oppose this request.
4          1.     On July 9, 2019, this Court appointed the Federal Public Defender,
5    District of Nevada to Mr. McClain’s case. ECF No. 39. 1 Undersigned counsel filed Mr.
6    McClain’s Third Amended Petition for a Writ of Habeas Corpus on June 12, 2020.
7    ECF No. 48. On February 3, 2021, Respondents filed a Motion to Dismiss. ECF No.
8    58. Counsel has since requested three extensions. ECF Nos. 59, 61, 63. For those
9    reasons detailed below, counsel seeks a final two (2) day extension.
10         2.     A final and modest extension is merited on account of unexpected
11   pleadings undersigned counsel has had to file in other cases over the course of the
12   past two weeks. Specifically, counsel has had to file various pleadings in anticipation
13   of a habeas petition scheduled to be filed the week of July 19, 2021 in California state
14   court in the capital habeas matter of Maury v. Martel, Case No. F461346. Further,
15   counsel has had to prepare and file numerous pre-trial motions in the out-of-district
16   federal capital trial case United States v. Schlesinger, 18-cr-02719-RCC-BGM (D.
17   Ariz.). Specifically, counsel has had to file motions for bill of particulars, challenging
18   the Federal Death Penalty Act (FDPA), and requesting grand jury transcripts.
19         3.     Counsel has almost completed the opposition to Respondents’ motion to
20   dismiss and does not anticipate additional extensions will be needed.
21         4.     Finally, the present request for an extension is unopposed. On July 21,
22   2021, counsel for Petitioner contacted Deputy Attorney Charles A. Finlayson via
23   email concerning this request for an extension of time. Mr. Finlayson has no objection
24   to the request.
25

26         1 The appointment followed this Court entering an Order granting in part the
     Respondents’ motion to dismiss Mr. McClain’s second amended, proper person
27
     petition for habeas relief. ECF No. 39.

                                                  2
           Case 2:17-cv-00753-RFB-NJK Document 67 Filed 07/23/21 Page 3 of 3




1           5.     This requested extension will permit counsel time to properly address
2    the Respondents’ motion. The request is not made for the purposes of delay, but
3    rather in the interests of justice.
4           WHEREFORE, counsel respectfully requests that this Court grant the request
5    for an extension of time to file Mr. McClain’s Opposition to Motion to Dismiss to
6    Friday July 23, 2021.
7           Dated July 21, 2021
8                                                  Respectfully submitted,
9
                                                   Rene L. Valladares
10
                                                   Federal Public Defender
11
                                                   /s/Martin L. Novillo
12
                                                   Martin L. Novillo
13                                                 Assistant Federal Public Defender

14

15                                                 IT IS SO ORDERED:

16                                                 ______________________________
                                                   United States District Judge
17

18                                                 Dated: ________________________

19

20                                            DATED this 23rd day of July, 2021.

21

22

23

24

25

26

27


                                               3
